COURT OF APPEALS FOR THE
                                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                    01-15-00615-CV
Style:                           Raymond C. Clark
                                 v. Wendy Jean Morrow Clark
Date motion filed*:              August 5, 2015
Type of motion:                  Motion to Transfer Previously Filed Reporter’s Record from Appellate Cause No.
                                 01-15-00458-CV to Appellate Cause No. 01-15-00615-CV
Party filing motion:             Appellant
Document to be filed:            Reporter’s record

Is appeal accelerated?      No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                        Current Due date:
         Date Requested:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:
                         The Court will not grant additional motions to extend time absent extraordinary circumstances.
                 Denied
                 Dismissed (e.g., want of jurisdiction, moot)
                 Other: _____________________________________
          The Clerk of this Court is directed to copy the seven-volume reporter’s record, filed in cause no.
          01-15-00458-CV on May 27 and June 8, 2015, and file the copy in this appeal, cause no. 01-15-00615-CV.




Judge’s signature: /s/ Russell Lloyd
                         Acting individually



Date: August 25, 2015




November 7, 2008 Revision